DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/28/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-2 have been amended and new claims 4-8 are added. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claims 1-2 include: 
(1) “an information acquisition unit configured to acquire time-series information about a stroke position of the electromagnetic actuator”
(2) “a driving force control unit configured to calculate target driving force of the electromagnetic actuator and use the calculated target driving force to execute driving force control of the electromagnetic actuator”
 (3) “a spring-controlling force calculation unit configured to calculate, based on the stroke position acquired by the information acquisition unit, spring-controlling force to be generated in the electromagnetic actuator”
At least claim 2 includes:
(4) “a relative speed-correlated value calculation unit configured to calculate a value correlated to a relative speed between a sprung member and an unsprung member of the spring member in the vehicle body”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “unit” or “mechanism” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(4) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the closest to a corresponding structure for (1)-(4), respectively, includes:
That they are contained within an ECU which the specification indicates is a “microcomputer” (¶ 46 “The ECU 15 includes a microcomputer for performing various arithmetic processing”) (FIG. 15, 51, 53, 55, 57).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112

The rejection of claims 1-3 and 9-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn as a result of the amendment.  


Allowable Subject Matter
Claims 1-8 are allowed.   The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “an electromagnetic suspension apparatus comprising: 
an electromagnetic actuator provided in parallel with a spring member between a vehicle body and a wheel of a vehicle and configured to generate driving force involving vibration damping of the vehicle body; and 
an electronic control unit (ECU) that is a microcomputer configured to control driving the electromagnetic actuator, the ECU comprising: 
an information acquisition unit configured to acquire time-series information about a stroke position of the electromagnetic actuator; 
a spring-controlling force calculation unit configured to receive the time- series information about the stroke position of the electromagnetic actuator from the information acquisition unit, 
set a first correction ratio value by referrinq to a first correction ratio map, 
calculate a base value for spring-controlling force by referring to a spring-controlling force map, and 
multiply the value of the first correction ratio by the base value for spring-controlling force to calculate a spring-controlling force value: 
a driving force calculation unit configured to calculate a base value for a damping force corresponding to a relative speed between a sprung member and an unsprung member of the spring member in the vehicle body by referring to a damping force map, 
receive the spring-controllinq force value from the sprinq- controlling force calculation unit, and add the spring-controlling force value to the base value for the damping force to generate a driving force-controlling signal; and 
receive the driving force- controllinq siqnal from the drivinq force calculation unit, 
calculate target driving force of the electromagnetic actuator, and use the calculated target driving force to Page 4 of 18Application No.: 16/426178Amendment Dated: April 28, 2021 Reply to Office Action of: January 28, 2021execute driving force control of the electromagnetic actuator, 
wherein the information acquisition unit acquires, as the time-series information about the stroke position of the electromagnetic actuator, processed time-series information obtained after, among the time-series information about the stroke position of the electromagnetic actuator, information belonging to a predetermined low-frequency zone is attenuated and information belonging to a higher-frequency zone than the low-frequency zone is passed; and 
the driving force control unit corrects the target driving force such that when the stroke position of the electromagnetic actuator on a basis of the processed time- series information acquired by the information acquisition unit is present in a neutral region including a neutral position that is an origin between a contraction-side end region and an expansion-side end region with respect to the spring member, 
a force from the electromagnetic actuator applied to the spring member is made weaker than when the stroke position is present in a non-neutral region” as recited in claims 1 and 2 and in combination with all other limitations disclosed in claim 1 and similarly recited in claim 2 (claim 2 additionally recites a “relative speed correlated value calculation unit”), respectively. Claims 3-8 are allowed on the basis of their dependency. 
With respect to claims 1 and 2, the best prior art, Yosuke, for example, fails to disclose the electromagnetic actuator is provided in parallel with a spring member between a vehicle body and a wheel of the vehicle such that the corrected driving force involves damping vibration of the vehicle body wherein the time-series information about the stroke position of the electromagnetic actuator, information belonging to a predetermined low-frequency zone is attenuated and information belonging to a higher-frequency zone than the low-frequency zone is passed in addition the driving force control unit corrects the target driving force such that when the stroke position of the electromagnetic actuator on a basis of the processed time- series information acquired by the information acquisition unit is present in a neutral region including a neutral position that is an origin between a contraction-side end region and an expansion-side end region with respect to the spring member and a force from the electromagnetic actuator applied to the spring member is made weaker than when the stroke position is present in a non-neutral region wherein Applicant defines stroke position and spring contraction in parallel (i.e., neutral is a neutral stroke position and a non-contracted, non-expanded spring orientation) to assert a corrected driving force (i.e., “first correction ratio for spring controlled force”), as shown below in FIG. 4B:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In addition, there was no other prior art reference that taught, disclosed or suggested the combination of required features, in the required order recited in claims 1-2 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Previously Cited Prior Art
Anderson et al. (US 2015/0224845 Al) is cited to disclose:
an electromagnetic suspension device (Par. [1381]-[1384], Fig. 12-3), comprising: an electromagnetic actuator which is disposed side by side with a spring member provided between a body and a wheel of a vehicle (Par. [1381]-[1384], Fig. 12-3) and which produces a driving force for damping 
the driving force controller sets a target spring control force of the electromagnetic actuator (Par. [0433]-[0434] teach controlling a wheels vertical motions, and par. [1381]-[1383] and Fig. 12-3 teach a spring in parallel with an actuator. As should be recognized by one of ordinary skill in the art, it would be obvious to account for the force generated by the spring in order to control the wheels movement) and corrects the target spring control force, when the stroke position acquired by the information acquisition unit is in the end region close to the stroke end, to render the target spring control force larger than that when the stroke position is not in the end region (Par. [1381]-[1383] and Fig. 12-3 shows a spring in parallel with an actuator. As should be understood by one of ordinary skill in the art, as the stroke is increased towards the full compression end region, the spring force increases, thereby requiring the force of the actuator for controlling the spring to increase).
wherein when the stroke position acquired by the information acquisition unit is in the end region close to the stroke end and an acting direction of the target damping force is the same as an acting direction of the target spring control force, the driving force controller performs the correction to render the target spring control force larger than that when the stroke position is not in the end region. As should be 
spring control force must be higher than when the stroke is near a neutral region and there is less spring force to control.
wherein even when the stroke position acquired by the information acquisition unit is in the end region close to the stroke end, but if the acting direction of the target damping force is different from the acting direction of the target spring control force, the driving force controller disables the correction to render the target spring control force larger than that when the stroke position is not in the end region. As should be understood by one of ordinary skill in the art, a spring control force would always be in an opposing direction of the force generated by the spring. Therefore, in the situation where the actuator stroke is near the full extension end but is contracting towards the contraction end, the damping force and spring control force would be in opposite directions, and since the spring is near full extension, the spring control force must be lower than when the stroke is near a neutral region and there is more spring force to control.
US 20110218707 A1, ELECTROMAGNETIC SUSPENSION SYSTEM, Toyota is cited to disclose an electromagnetic suspension system
US 20150032332 A1, CONTROL APPARATUS FOR VEHICLE, Nissan is cited to disclose an electromagnetic suspension system
US 20040150361 A1 is cited to disclose an Electromagnetic suspension system for a vehicle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667